 
Exhibit 10.3

FIRST AMENDMENT TO LETTER AGREEMENT


This First Amendment to the Letter Agreement (this “Amendment”), is made and
entered into as of March 28, 2008, by and among IXI MOBILE (R&D) LTD., an
Israeli limited liability company, (the “Company”) IXI MOBILE, INC., a Delaware
corporation (the “Parent Guarantor”), and SOUTHPOINT MASTER FUND LP (the
“Lender). The parties hereby agree as follows:


RECITALS


WHEREAS, the Company, the Parent Guarantor and the Lender have previously
entered into that certain Letter Agreement dated as of March 28, 2007, (the
“Letter Agreement”); and


WHEREAS, The parties acknowledge that as of March 31, 2008, the sum of
$2,000,000 will be owing as outstanding loan to the Lenders and the sum of
$195,616 will be owing as accrued and unpaid interest thereon to the Lenders.
The parties agree that such accrued and unpaid interest shall from and after
April 1, 2008 be capitalized and treated as principal such that for all purposes
under this Amendment the amount of loan outstanding after giving effect hereto
shall be $2,195,616 (“Loan Amount”).


WHEREAS, the parties now wish to further amend the Letter Agreement as set forth
in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


Unless otherwise defined below, all capitalized terms herein shall have the
meanings assigned to such terms in the Letter Agreement


1. Amendment of the Letter Agreement.
 
1.1 Section 1.2 of the Letter Agreement is hereby amended and restated in its
entirety to read as follows:
 
"1.2 Interest.


The Loan Amount shall bear an annual interest at a rate of 10% per annum until
March 31, 2008 and 20% thereafter, compounded annually on the basis of 365 days
a year (the “Interest”). The amount of interest payable shall be added to, and
deemed for all purposes of, the loan to constitute a portion of the principal
amount of the loan outstanding as of March 31, 2008. Notwithstanding any other
provision hereof, the amount of interest payable hereunder shall not in any
event exceed the maximum amount permitted by the law applicable to interest
charged on commercial loans. Accrued and unpaid interest on any portion of the
principal amount of the loan outstanding shall be payable on the Maturity Date.
In any event, all unpaid principal and accrued and unpaid interest through the
Maturity Date shall be due and payable in full upon a change of control of the
Company or the Parent Guarantor without the prior written consent of the Lenders
which is prohibited by Section 7.11(1) of that certain Loan Agreement dated
June 19, 2006, or on the Maturity Date.


--------------------------------------------------------------------------------



1.2 Section 1.4 of the Letter Agreement is hereby amended and restated in its
entirety to read as follows:
 
1.4 Repayment of Loan Amount


All payment obligations to the Lenders under the Letter Agreements shall be due
and payable on the earlier to occur of: (i) the acceleration of the Loans in
accordance with the terms of this Agreement, including Section 1.2 above; and
(ii) June 5, 2010 (subsections (i) and (ii) to be referred to herein as the
“Maturity Date”)
 
2. No Other Modifications. Except as expressly set forth herein, all other terms
and conditions of the Letter Agreement shall remain in full force and effect.
 
3. Miscellaneous.
 
3.1 Counterparts; Fax Signatures. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same Amendment. Originally executed
counterparts may be delivered by facsimile and any such delivery shall be valid
for all purposes as delivery of a manual signature and equally admissible in any
legal proceedings to which any of the Company, the Parent Guarantor, or the
Lender is a party.
 
3.2 Severability. If any provision of this Amendment or the application thereof,
shall for any reason and to any extent be determined by a court of competent
jurisdiction to be invalid or unenforceable under applicable law, the remaining
provisions of this Amendment shall be interpreted so as best to reasonably
effect the intent of the parties hereto.
 
3.3 Entire Agreement. This Amendment, together with the Letter Agreement and all
exhibits hereto and thereto, constitute the entire understanding and agreement
of the parties with respect to the transactions contemplated herein and
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, with respect to such transactions.
 
3.4 Governing Law; Forum. This Amendment shall be governed in all respects by
Section 8 of the Letter Agreement.
 




[Remainder of Page Intentionally Left Blank]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Letter
Agreement as of the date first written above.





 
IXI MOBILE (R&D) LTD.
         
By: /s/ Lihi Segal                                            
     
Name: Lihi Segal
     
Title: CFO
         
IXI MOBILE, INC.
         
By: /s/ Lihi Segal                                            
     
Name: Lihi Segal
     
Title: CFO







[Signature Page to First Amendment to Letter Agreement]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Letter
Agreement as of the date first written above.





 
SOUTHPOINT MASTER FUND, LP
         
By:
Southpoint GP, LP, its general partner
           
By:
Southpoint GP, LLC
             
By:/s/ John S. Clark, II                                                   
             
Name: John S. Clark, II
             
Title:   Manager

 
 
 
[Signature Page to First Amendment to Letter Agreement]
 
4

--------------------------------------------------------------------------------

